Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on10/07/2019, and 12/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-21) in the reply filed on 12/06/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 5 recites the broad recitation [joint is made of welding alloy], and the claim also recites [preferably a tin based brazing alloy], still more preferably an alloy of tin and silver] which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis (US PG Pub 2014/0139059) in view of Noll (DE102012025110).
	As to independent claim 1, De Filippis teaches an electric machine comprising: an electronic module (8) comprising a printed circuit board (28), a plurality of electronic power components and a plurality of conductive tracks disposed on the printed circuit board and defining an electric power circuit between respective power pins of the electric machine to provide power supply current for the electronic power components (67); an enclosure (2, 3) defining a housing for the electronic module (8) and having at least one dissipative wall; a heat-conductive filler (22) interposed between the electronic module (8) and the enclosure (3) to facilitate heat conduction from the electronic module (8) to the dissipative wall; elastic means (44) acting on the electronic module (8) to press the electronic module (8) against the dissipative wall of the enclosure (2,3) so as to compress the heat- conductive filler (22) as shown in figure 2,4 and 9.
However De Filippis teaches the claimed limitation as discussed above except a conductive element disposed in such a way as to connect a first track and a second 
Noll teaches a conductive element (8) disposed in such a way as to connect a first track (2,4) and a second track (2,5) of the plurality of conductive tracks so as to close the electric power circuit (10a), the conductive element (8) being held in position by at least one heat- sensitive joint (6,7); the elastic means comprising an elastic element (12) pressed against the conductive element (8) to apply a force on the at least one heat-sensitive joint (6, 7) and the at least one heat-sensitive joint (6, 7) being configured to be broken by that force if subjected to a temperature higher than a predetermined threshold temperature in order to open the electric power circuit (10a) as shown in figures 1 and 2, for the advantageous benefit of preventing undersirable effects of overheating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify De Filippis by using a conductive element disposed in such a way as to connect a first track and a second track of the plurality of conductive tracks so as to close the electric power circuit, the conductive element being held in position by at least one heat- sensitive joint; the elastic means comprising an elastic element pressed against the conductive element to apply a force on the at least one heat-sensitive joint and the at least one heat-sensitive joint 
As to claim 2/1, De Filippis teaches comprising a stator (5) and a rotor (7), associated with the stator (5), disposed inside the enclosure (2, 3), the stator (5) comprising a stator mount and a plurality of windings (6) wound round the stator mount, the elastic element (44) 19being disposed in abutment against the stator mount to apply a force between the stator mount as shown in figure 4
However De Filippis in view of Noll teaches the claimed limitation as discussed above except the elastic element apply a force between the stator mount and the conductive element.
However Noll teaches the elastic element (12) apply a force between the stator mount (on the motor 2) and the conductive element (8) as shown in figure 1 and 2, for the advantageous benefit of preventing undersirable effects of overheating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify De Filippis in view of Borse by using the elastic element apply a force between the stator mount and the conductive element, as taught by Noll, to prevent undersirable effects of overheating.
As to claim 3/2, De Filippis teaches wherein the stator mount comprises a core of ferromagnetic material, one end of the elastic element (44) being disposed in abutment against the core of ferromagnetic material as shown in figure 4.  
As to claim 4/3, De Filippis in view of Noll teaches the claimed limitation as discussed above except wherein the elastic element comprises a metal spring and a 
However Noll teaches the elastic element comprises a metal spring (12) and a cover (13) made of electrically insulating material disposed in such a way as to prevent short circuits between the core of ferromagnetic material and the conductive element through the spring as shown in figures 3-4, for the advantageous benefit of preventing undersirable effects of overheating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify De Filippis in view of Noll by using the elastic element comprises a metal spring and a cover made of electrically insulating material disposed in such a way as to prevent short circuits between the core of ferromagnetic material and the conductive element through the spring, as taught by Noll, to prevent undersirable effects of overheating.
As to claim 5/1, De Filippis in view of Noll teaches the claimed limitation as discussed above except wherein the conductive element is welded to the first and/or the second track, the at least one heat-sensitive joint being made of a welding alloy, preferably a tin-based brazing alloy, and still more preferably, an alloy of tin and silver.  
However Noll teaches wherein the conductive element is welded to the first and/or the second track, the at least one heat-sensitive joint being made of a welding alloy, preferably a tin-based brazing alloy, and still more preferably, an alloy of tin and silver (see paragraph [0067]), for the advantageous benefit of providing designers of components with greater design freedom.

As to claim 20/1, De Filippis teaches wherein the enclosure (4) comprises a casing (2) and a closing cap (3) coupled to each other in such a way as to seal the enclosure (4), the cap defining a plurality of dissipating fins (24) at the dissipative wall, the elastic means (44) being configured to press the electronic module (8) against the cap (2), thereby compressing the heat-conductive filler (2) as show in figure 2.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis (US PG Pub 2014/0139059) and Noll (DE102012025110) as applied in claim 5 above, and further in view of Markert et al. (US PG Pub 2019/0148099).
As to claim 6/5, De Filippis in view of Noll teaches the claimed limitation as discussed above except wherein the conductive element is welded to the first and second tracks by two respective heat-sensitive joints and is disposed to overlap the first and second tracks to form a bridge across the first and second tracks.  
However Markert et al. et al. teaches the conductive element (8) is welded to the first and second tracks (6, 18) by two respective heat-sensitive joints and is disposed to overlap the first and second tracks (6, 18) to form a bridge across the first and second tracks (6, 18) as shown in figure 1, for the advantageous benefit of providing an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify De Filippis in view of Noll by using the conductive element is welded to the first and second tracks by two respective heat-sensitive joints and is disposed to overlap the first and second tracks to form a bridge across the first and second tracks, as taught by Markert et al., to provide an electronic assembly (control unit) with a particularly suitable thermal fuse, which in particular may be mounted in a simple manner.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis (US PG Pub 2014/0139059) and Noll (DE102012025110) as applied in claim 1 above, and further in view of Gamble (US PG Pub 2009/0115259).
As to claim 10/1, De Filippis in view of Noll teaches the claimed limitation as discussed above except wherein the conductive element has respective interface surfaces to interface with the first and/or the second conductive track, configured to allow electric currents greater than 80 amps, preferably greater than 100 amps, to pass through the conductive element without causing the at least one heat-sensitive joint to break.  
However Gamble teaches conductive element (17) allow configured to allow electric currents greater than 80 amps, preferably greater than 100 amps to pass through the conductive element (see paragraph [0014]), for the advantageous benefit of disconnect operation.

As to claim 20/1, De Filippis teaches wherein the enclosure (4) comprises a casing (2) and a closing cap (3) coupled to each other in such a way as to seal the enclosure (4), the cap defining a plurality of dissipating fins (24) at the dissipative wall, the elastic means (44) being configured to press the electronic module (8) against the cap (2), thereby compressing the heat-conductive filler (2) as show in figure 2.  
Claim(s) 11, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Filippis (US PG Pub 2014/0139059) and Noll (DE102012025110) as applied in claim 1 above, and further in view of Matthiesen et al. (US PG Pub 2015/0318131).
As to claim 11/1, De Filippis in view of Noll teaches the claimed limitation as discussed above except a stop element disposed along a direction of thrust of the elastic element, the elastic element being configured, after the at least one heat-sensitive joint has broken, to move the conductive element towards the stop element, the stop element being disposed in such a way as to stop the conductive element at a stop position such that the elastic element maintains a residual pressure against the conductive element sufficient to keep it in abutment against the stop element.
However Matthiesen et al. teaches a stop element (2502) disposed along a direction of thrust of the elastic element (2506), the elastic element (2506) being 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify De Filippis in view of Noll by using a stop element disposed along a direction of thrust of the elastic element, the elastic element being configured, after the at least one heat-sensitive joint has broken, to move the conductive element towards the stop element, the stop element being disposed in such a way as to stop the conductive element at a stop position such that the elastic element maintains a residual pressure against the conductive element sufficient to keep it in abutment against the stop element, as taught by Matthiesen et al., to prevent power supply circuit failure.
As to claim 17/1, De Filippis in view of Noll teaches the claimed limitation as discussed above except wherein the conductive element is disposed in proximity to a power pin of the electric machine, the first track connecting the power pin to the conductive element and the first track having a heat capacity greater than 2.5 J/K, preferably greater than 3 J/K.  
Matthiesen et al. teaches the first track connecting the power pin to the conductive element and the first track having a heat capacity greater than 2.5 J/K, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify De Filippis in view of Noll by using the first track connecting the power pin to the conductive element and the first track having a heat capacity greater than 2.5 J/K, preferably greater than 3 J/K, as taught by Matthiesen et al., to prevent power supply circuit failure.
As to claim 21/1, De Filippis in view of Noll teaches the claimed limitation as discussed above except wherein the threshold temperature is between 180ºC and 250ºC, and preferably, between 200ºC and 230ºC.
However Matthiesen et al. teaches the threshold temperature is between 180ºC and 250ºC, and preferably, between 200ºC and 230ºC (see paragraph [0043]), for the advantageous benefit of preventing power supply circuit failure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify De Filippis in view of Noll by using the threshold temperature is between 180ºC and 250ºC, and preferably, between 200ºC and 230ºC, as taught by Matthiesen et al., to prevent power supply circuit failure.
Allowable Subject Matter
Claims 7-9, 12-16, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claims 9 depend on claim 8, Claim 16 depend on claim 15 and Claim 19, depend on claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	December 30, 2021